Title: [From Thomas Jefferson to Elizabeth Wayles Eppes, 22 April 1784]
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles


[Annapolis, 22 Apr. 1784. Entry in SJL reads: “[Apr.] 22. Mrs. E.—Mr. E.—Polly.” This is a single-line entry and, since TJ rarely if ever recorded more than one letter on a line, it is possible to interpret this as meaning that he wrote only to Mrs. Eppes and discussed Mr. Eppes and Polly. The ambiguity cannot be completely resolved in view of the fact that no letter to any one of the three persons bearing this date has been found. But it is almost certain that TJ wrote separate letters to Elizabeth Wayles Eppes, to Francis Eppes, and to Mary Jefferson in reply to their separate letters of 1 and 2 Apr. which he received on 16 Apr. See entries under 1 and 2 Apr. and also TJ to Martha Jefferson, 17 Apr.]
